DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Response to Amendment
Claims 16 and 27 have been amended. Claims 1-15 and 21 have been canceled. Dependent claims 31-33 have been added. Claims 16-20 and 22-33 are pending. 
Remarks, page 8, first, full, paragraph, states: “Non-limiting support for the amendments to Claim 16 may be found at least at paragraphs [0080]-[0083] of the published application.” The published application is not included in the legal record. Therefore, the specification, as filed, needs to be referenced. 
Applicant is requested to review and consider all of the art, in the file wrapper; for the purposes of compact prosecution.

Response to Arguments
Summary of the applicant’s argument (see remarks, pages 7-9):
The new feature, in Claim 16, first clause, “a) generating a flow of artificial packets that do not carry user traffic, the flow of artificial packets being generated with a packet rate set according to a desired measurement granularity”, is not disclosed.
Response:
Chan, in one embodiment, teaches ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header field or payload sequence are set by the filter, so that the trigger packets are more evenly spaced. Preferably, at least the 5 least significant bits are set to provide a trigger frequency of at most 1/32).
As seen above, the trigger frequency of at most 1/32, is disclosed. Hence, at most 1 out of every 32 packets, may be a trigger packet (artificial packet). This teaching meets the feature of “the flow of artificial packets being generated with a packet rate set according to a desired measurement granularity”.

Paragraph [0073], of the invention’s patent application publication states:
[0073] As described above, the generator APG is configured to generate the flow of artificial packets APF. The artificial packets of the flow APF as generated by the generator APG are preferably configured to be identifiable by each measurement point MP1, MP2, namely to be distinguishable from the data packets of the packet flow PF by the measurement points MP1, MP2. Different techniques may be used for making the artificial packets identifiable by the measurement points MP1, MP2. According to a variant, the generator APG preferably marks the artificial packets, namely it sets one or more bits of their header to a value different from that of the data packets of the packet flow PF. According to another variant, generator APG writes an identifier in the payload of each artificial packet. The identifier may be either the same for all the artificial packets, in which case the identifier merely allows the measurement points MP1, MP2 distinguishing artificial packets from data packets. Alternatively, the identifier may be unique for each artificial packet (for instance, the identifier may comprise a sequence number), in which case a unique identification of each single artificial packet is enabled. According to a still further embodiment, the artificial packets may comprise in their header a dedicated source address or destination address, which enables the measurement points MP1, MP2 to identify the artificial packets by applying a suitable address filter.
Chan teaches ([0060] test packets in the flow have a common source address and destination address. test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number).

Claim Interpretation
Claim 30 recites: A non-transitory computer readable medium including a computer program product loadable in the memory of at least one computer and including software code portions for performing the method of claim 16, when the product is run on at least one computer.
This Claim is directed to the statutory class of “A non-transitory computer readable medium”, which is e.g. an article of manufacture; This Claim also depends on the method of claim 16; which is of a different statutory class, e.g. a process. 
There is case law which permits a dependent claim of a different statutory class to depend on an independent claim of another statutory class.
The above Claim is interpreted under the above case law, and is therefore, not rejected. 
The term “artificial packets”, in the claims, are interpreted as to referring to “artificial packets that do not carry user traffic” and this type of packet consists of “artificial packets based on a dedicated source address or destination address included in the artificial packets”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 29, it is confusing and ambiguous for reciting a “communication network” in the preamble since there’s a “packet switched communication network” already recited in claim 27 that the claim depends on.  Are they referring to the same communication network?  
Claim 30 recites: A non-transitory computer readable medium including a computer program product loadable in the memory of at least one computer and including software code portions for performing the method of claim 16, when the product is run on at least one computer.
The feature “loadable” needs to be changed, such that, the feature is a required limitation; e.g. --loaded--. 
In addition, in claim 30, line 2, “the memory” lacks antecedent basis; and needs to be changed to: [[the]] --a-- memory.
This claim should be changed to: e.g.:
Claim 30. A non-transitory computer readable medium including a computer program product 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20140328206 A1) in view of Botvich (US 20080137540 A1).

Examiner note: Chan discloses both passive and active techniques. FIG. 2 and FIG. 4 display these techniques. In active measurements, test packets are utilized. In passive measurements a trigger packet, i.e., a predetermined packet, in the flow is utilized. Both test packets and the triggering packets are mapped to the artificial packets of the invention.

Claim 16: Chan teaches a method for performing a performance measurement on a packet flow of data packets transmitted along a path through a packet switched communication network, the packet flow carrying user traffic (e.g. FIG. 2 and FIG. 4), the method comprising: a) generating a flow of artificial packets that do not carry user traffic (e.g. FIG. 3:350), the flow of artificial packets being generated with a packet rate set according to a desired measurement granularity ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header field or payload sequence are set by the filter, so that the trigger packets are more evenly spaced. Preferably, at least the 5 least significant bits are set to provide a trigger frequency of at most 1/32. Examiner note: the trigger frequency of at most 1/32, is disclosed. Hence, at most 1 out of every 32 packets, may be a trigger packet, artificial packet); b) 
But not the crossed out feature, above,
Disclosed by Botvich ([0051] 1-layer scenario in which the router preceding the probe has a first in first out FIFO scheduler. FIG. 4, where in addition to traffic from routers R2, R3 and R4, an additional traffic stream is provided comprising a series of reference packets entering onto the network at a first location, i.e. into the router R1, reference traffic. [0052] FIG. 5. In the interval between two successive reference packets, e.g. I.sup.th and (I+1).sup.th, other packets may have joined the queue from other traffic sources R2, R3, R4. [0063] interpolation is shown in FIG. 8 for a scenario in which the reference packets are sequentially identified. Examiner note: reference packets are mapped to the artificial packets of the invention).

Therefore, the combination of Botvich with Chan, meets the combination of the above limitations.

Claim 17: Chan in view of Botvich teaches the method according to claim 16, and a) comprises configuring the artificial packets so that they are distinguishable from data packets of the packet flow by the first measurement point and by the second measurement point (e.g. FIG. 3:350. In Chan). 

Claim 18: Chan in view of Botvich teaches the method according to claim 17, and a) comprises writing an identifier in each one of the artificial packets ([0060] test packets in the flow have a common source address and destination address. test packets in the flow may be uniquely identified by an attribute that varies from test packet to test packet within the flow, such as an identifier or a sequence number. In Chan). 

Claim 19: Chan in view of Botvich teaches the method according to claim 16, and a) comprises writing the destination address in the artificial packets such that the artificial packets follow the 

Claim 20: Chan in view of Botvich teaches the method according to claim 16, and the artificial packets and data packets of the packet flow have a same format ([0062] With reference to FIG. 4, a second embodiment of a method 400 for measuring packet loss is used for active measurements and may be implemented using the system 300 of FIG. 3. At step 401, a flow of test packets is generated by the traffic generator 350. At step 402, the flow of test packets is identified at each of first and second locations in the network 140 under test, by first and second probes 110. At step 404, the test packets in the flow are counted at each of the first and second locations, by the first and second probes 110, to provide first and second packet counts, respectively. At step 406, a trigger packet, i.e., a predetermined test packet, in the flow is identified at each of the first and second locations, by the first and second probes 110. At step 408, the first and second packet counts are latched, by the first and second probes 110, upon identifying the trigger packet at each of the first and second locations, respectively, to provide latched first and second packet counts, which correspond to the same test packets in the flow. At step 410, the latched first and second packet counts are compared, by the measurement unit 120, to measure packet loss between the first and second locations. In Chan). 

Claim 22: Chan in view of Botvich teaches the method according to claim 16, and b) comprises aggregating the flow of artificial packets so that the artificial packets split the packet flow into a sequence of blocks of data packets, each artificial packet delimiting two consecutive blocks of 

Claim 23: Chan in view of Botvich teaches the method according to claim 16, and c) is performed by the first measurement point at the node at which the aggregating is performed, the first raw performance measurement being indicative of actual positions of the artificial packets in the aggregated packet flow as transmitted by the node at which the aggregating is performed (e.g. FIG. 3:110 Probe 1. In Chan). 

Claim 24: Chan in view of Botvich teaches the method according to claim 16, and each one of c) and d) comprises identifying each packet of the aggregated packet flow by applying an address filtering ([0060] test packets in the flow have a common source address and destination address. In Chan). 

Claim 25: Chan in view of Botvich teaches the method according to claim 22, and each one of c) and d) comprises identifying each artificial packet in the aggregated packet flow, and wherein each one of the providing the first raw performance measurement and the providing the second raw performance measurement comprises providing, for each identified artificial packet, at least one of: a timestamp of the artificial packet; an artificial packet counter indicating a number of artificial packets; a data packet counter indicating a number of data packets included in a block of data packets terminated by the artificial packet; or a cumulative 

Claim 26: Chan in view of Botvich teaches the method according to claim 25, and e) comprises measuring at least one of: a one-way delay of each artificial packet; a jitter of the flow of artificial packets; a packet loss of the flow of artificial packets; a packet loss of the packet flow; an average one-way delay of each block of data packets of the packet flow; an average jitter of the packet flow; or a throughput of the packet flow ([0062] measuring packet loss. In Chan). 

Claim 27: Chan teaches a artificial packet); b) a packet 
But not the crossed out feature, above,
Disclosed by Botvich ([0049] system. [0051] 1-layer scenario in which the router preceding the probe has a first in first out FIFO scheduler. FIG. 4, where in addition to traffic from routers R2, R3 and R4, an additional traffic stream is provided comprising a series of artificial packets of the invention).
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to combine Botvich with Chan; the motivation is to provide accurate measurement and estimation of Bandwidth Requirement that will guarantee Quality of Service targets (e.g. see Botvich [0011]- [0015]).
Therefore, the combination of Botvich with Chan, meets the combination of the above limitations.

Claim 28: Chan in view of Botvich teaches the system according to claim 27, and the first measurement point is implemented at the node after the packet aggregator (e.g. FIG. 3:110 Probe 1. In Chan). 

Claim 29: Chan in view of Botvich teaches a communication network comprising the system according to claim 27 (e.g. [0077] network. In Botvich). 



Claim 31: Chan in view of Botvich teaches the method according to claim 16, and the packet rate of the flow of artificial packets is different than a packet rate of the flow of data packets ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. The least significant bits of the header field or payload sequence are set by the filter, so that the trigger packets are more evenly spaced. Preferably, at least the 5 least significant bits are set to provide a trigger frequency of at most 1/32. Examiner note: the trigger frequency of at most 1/32, is disclosed. Hence, at most 1 out of every 32 packets, may be a trigger packet, artificial packet. [0025] The probes 110 each inspect the packets in the network traffic as they are received to determine whether they match the flow filter and belong to the flow, and to determine whether they match the trigger filter and serve as trigger packets. The network traffic is filtered passively, meaning that packets are not altered and the existing network traffic is not disrupted. Typically, the packets are examined at full-duplex line-rate speeds. [0053] measurement unit 120 receives captured trigger packets over a predetermined time interval, e.g., 0.1 to 1 s, referred to as a matching window. The matching window should be long enough to encompass the worst-case lifetime of a packet traversing the network 140, but short enough to not degrade the uniqueness of the packet signature. Usually, the matching 

Claim 33. Chan in view of Botvich teaches the method according to claim 16, and the packet rate of the flow of artificial packets is further set based on a probability of reception errors ([0002] A link transfers a stream of bits from one end to another at a specified rate with a given bit error rate and a fixed propagation time. In Botvich) ([0023] the trigger filter may define a subset of values of a sequence of bits at a given offset in the packet payload. the trigger packets are more evenly spaced. provide a trigger frequency. [0024] when implemented as a hardware filter, it is often difficult to set a trigger filter that will not yield false positives. it is, therefore, preferable to capture, i.e., copy, the trigger packets for deeper packet analysis by the measurement unit 120, in order to determine whether the trigger packet is indeed the same packet at each probe 110. The measurement unit 120 may implement an algorithm to perform packet matching and to remove false positives. In Chan) (Examiner note: bit error rate and false positives are related to probability of reception errors. As bit error rate increases false positives will also increase; therefore, the trigger frequency would need to increase, to provide accurate measurements).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Botvich as applied to claim 16 above, and further in view of Bei (US 20060209684 A1).

artificial packet. [0025] The probes 110 each inspect the packets in the network traffic as they are received to determine whether they match the flow filter and belong to the flow, and to determine whether they match the trigger filter and serve as trigger packets. The network traffic is filtered passively, meaning that packets are not altered and the existing network traffic is not disrupted. Typically, the packets are examined at full-duplex line-rate speeds. [0053] measurement unit 120 receives captured trigger packets over a predetermined time interval, e.g., 0.1 to 1 s, referred to as a matching window. The matching window should be long enough to encompass the worst-case lifetime of a packet traversing the network 140, but short enough to not degrade the uniqueness of the packet signature. Usually, the matching window is specified by a user and is based on the service level agreement SLA for the network 140 under test. In Chan).
But not the crossed out feature, above,
Disclosed by Bei (US 20060209684 A1) (Abstract: A data rate controller and a method of control thereof. The invention presents a data rate controller to control data transmission between a host and a function device via a buffer by providing an interrupt device to provide 
It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to combine Bei with Chan in view of Botvich; the motivation is to provide accurate measurement and estimation of Bandwidth Requirement that will guarantee Quality of Service targets (e.g. see Botvich [0011]- [0015]).
Therefore, the combination of Bei with Chan in view of Botvich, meets the combination of the above limitations.

Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims:

Cociglio (US 9699062 B2) continuation of PCT/EP2013/061270, published Dec. 4, 2014 (WO2014/191048); patent application publication US 20160105353 A1.
Claim 1. A method for performing a performance measurement of a link connecting a first node and a second node of a communication network, the method comprising: a) before starting a performance measurement, providing the first node and the second node with measurement mode information comprising at least a measurement start time and a packet transmission 

McKee (US 5477531 A)
Abstract: In packet-based networks (10), it is often desired to test communications between two specific stations (11, 12). This can generally be effected from a first one of the stations (11) by requesting the other station (12) to `loop-back` a test packet sent from the first station. The first station (11), on receiving back the test packet, can thereby ascertain that not only is communication with the other station (12) possible, but it can also measure the round trip time. However, more complex characteristics of the transmission path between the stations (11, 12) are not ascertainable in this manner. The transmission of a predetermined sequence of packets permits such characteristics to be determined by observing the effect of the network 

Lanzone (US 20160218839 A1)
[0048] the step of transmitting the plurality of dummy packets may be repeated periodically until transmission of the second, predefined sequence of packets. The second, predefined sequence of packets may be transmitted during a predetermined time interval, 455 as monitored by control channel timers on the router and the optical node.

Chan (US 20140328206 A1)
[0019] In operation, the probes 110 receive network traffic from the network 140 under test and monitor the network traffic to identify a flow of packets passing the probes 110. Simultaneously, the probes 110 monitor the network traffic to identify one or more predetermined packets in the flow which serve as trigger packets.
[0020] All the packets in the flow, including the trigger packets, have one or more common attributes, such as a common protocol, source address, source port, destination address, and/or destination port. Typically, the packets in the flow have at least a common source address and destination address. On the other hand, the packets in the flow may be uniquely identified at the probes 110 by an attribute that varies from packet to packet within the flow, such as an identifier, a sequence number, or a checksum. Such an attribute is used to 
[0021] The probes 110 are each configured, i.e., programmed, with a flow filter that defines the flow of interest and a trigger filter that defines the trigger packets, i.e., the predetermined packets, in the flow. In general, all the probes 110 are configured with the same flow and trigger filters. The flow filter and the trigger filter are configured by the measurement unit 120, optionally, via the packet-routing engine 130.
[0022] The flow is identified by matching one or more common attributes, e.g., protocol, source address, source port, destination address, and/or destination port, of the packets in the flow to the flow filter. Typically, the flow filter defines values of at least an IP source address field and an IP destination address field. Preferably, the flow filter also defines an entire space of a header field or payload sequence used by the trigger filter.
[0023] The trigger packets are identified by matching at least one distinguishing attribute, e.g., an identifier, a sequence number, or a checksum, of the trigger packets to the trigger filter. Typically, the trigger filter defines a subset of values of at least one header field, such as an IP version 4 (IPv4) identifier field, an IP security (IPsec) sequence number field, a transport-layer sequence number field, a user datagram protocol (UDP) checksum field, or an application-layer sequence number field, e.g., a moving picture experts group (MPEG) transport stream (TS) continuity counter field. Alternatively, the trigger filter may define a subset of values of a provide a trigger frequency of at most 1/32.
[0025] The probes 110 each inspect the packets in the network traffic as they are received to determine whether they match the flow filter and belong to the flow, and to determine whether they match the trigger filter and serve as trigger packets. The network traffic is filtered passively, meaning that packets are not altered and the existing network traffic is not disrupted. Typically, the packets are examined at full-duplex line-rate speeds.
[0028] The probes 110 each continuously count the packets in the flow, and continuously collect any other data and statistics that are desired. Upon identifying a trigger packet, the packet and byte counts for the flow at each probe 110 are latched, as are any other data and statistics collected at each probe 110. When a packet in the network traffic matches the trigger filter, the current values of the packet and byte counts for the flow at each probe 110 are copied to a memory buffer in that probe 110. The current values of any other data and statistics are also copied to the memory buffer. Meanwhile, the packet and byte counts for the flow and any other data and statistics collected at each probe 110 continue to be updated as the network traffic passes through that probe 110.
[0030] In this manner, a snapshot of the packet and byte counts for the flow is recorded at each probe 110 whenever a trigger packet is identified. All the probes 110 are triggered to take a snapshot of the same packets in the flow, the packets preceding the trigger packet. Thereby, 
[0031] Typically, the probes 110 each record a trigger timestamp in the memory buffer whenever a trigger packet is identified, which represents the time at which the trigger packet was identified at each probe 110. The probes 110 are, typically, synchronized with a global time source, such as a global positioning system (GPS), network time protocol (NTP).
[0032] The probes 110 each generate result packets, which are transmitted from each probe 110 to the measurement unit 120, optionally, via the packet-routing engine 130. A result packet includes the latched packet and byte counts for the flow at a probe 110, as well as the corresponding trigger timestamp, i.e., the timestamp of the trigger packet that latched the counts. Any other data and statistics collected at the probe 110 may also be included in the result packet. Preferably, the result packet includes a copy of the trigger packet or a portion thereof to enable deeper packet analysis by the measurement unit 120.
[0033] Typically, the result packet further includes an indicator that indicates to the measurement unit 120 that the result packet is for a trigger packet, and a probe identifier that identifies the probe 110 at which the trigger packet was identified. Often, the result packet also includes a trigger sequence number that identifies the trigger packet that latched the counts. However, when the spacing between the trigger packets is large enough, the results packets can be grouped as belonging to a same trigger packet without using a trigger sequence number.

Botvich (US 20080137540 A1)

	Reference packets map to the artificial packets of the invention.

De Noia (US 20070133432 A1)
[0015] Other RTT monitoring methods known in the art are based upon the computation of the RTT of artificial packets injected in the network and back forwarded to the source once received from a node or port of the network. A method of this type is implemented in the Internet Control Message Protocol ("ICMP") described in IETF RFC 792 "Internet Control Message Protocol" issued on September 1981; it uses an artificial "echo" packet therein described.

Cociglio (US 20110255440 A1)
Abstract: A method for measuring data loss of a data flow in a communication network is provided. The method includes, at a transmitting node: marking each data unit of the data flow for dividing the data flow in blocks so that: data units of a same block have a feature with a same value, while data units of contiguous blocks have the feature with different values; increasing a first counter when the feature has the first value, and a second counter when the feature has the second value; and transmitting the data flow to a receiving node. The method includes, at the receiving node, for each data unit: checking the feature, increasing a third counter when the feature has the first value, and increasing a second counter when the feature 

Cociglio (US 20150109953 A1)
[0200] The medium delays may be advantageously add together, thereby providing a medium round-trip delay between the nodes N1 and N2. Such medium round-trip delay is indeed an estimate, since it is not measured on a same packet transmitted back and forth between N1 and N2. However, it is a quite accurate estimate, since it is calculated as an average on a high number of packets of two counter-propagating packet flows. The inventors have estimated that the accuracy of the medium round-trip delay calculated as described above is comparable to the accuracy of the round-trip delay calculated with a ping function. However, advantageously, differently from the ping function, the calculation of the medium round-trip delay is performed on real traffic and does not require the transmission of any artificial packet.

COCIGLIO (US 20160105353 A1)
[0001] field of communication networks. performing a performance measurement (a packet loss measurement and a delay measurement and a jitter measurement) of a link between two measurement points in a packet-switched communication network. nodes and computers for communication network configured to implement such a method, and to computer networks comprising such nodes and computers.
[0021] performing a performance measurement on a link between two measurement points (nodes or computers) in a packet-switched communication network based on artificial 
[0081] FIG. 1 packet-switched communication network CN in which performing a performance measurement is implemented. The communication network CN may be an IP network, an Ethernet network, an MPLS network or any other known type of packet-switched communication network.

COCIGLIO (US 20170244623 A1)
[0157] time measurement comprises periodically changing the value of the first marking sub-field b1 for dividing the packet flow PF in blocks. packet flow PF may be divided in blocks without the first marking sub-field b1. transmitting node N1 may periodically insert in the packet flow PF an additional packet which marks the edge between a block period T(k) and the subsequent block period T(k+1). if the communication network CN is an Ethernet network, the additional packets may be OAM frames which, as defined by the ITU-T Recommendation Y.1731, are currently used for allowing measurement of the frame loss. packet loss is calculated on the packet flow divided in blocks as provided by Y.1731. differently from Y.1731, the time measurements are not performed on the OAM packets dividing the packet flow in blocks. packets of the packet flow divided in blocks are marked for distinguishing packets to be subjected to time measurement from packets not to be subjected to time measurement. time measurements are carried out on packets marked as packets to be subjected to time measurement. while according to Y.1731 packet loss is measured on real traffic while time 

Arena (US 20180014214 A1)
[0008] a client-server approach, whereby a measurement client (typically a mobile phone or a PC or tablet with mobile connectivity, provided with a suitable client software) communicates with a measurement server implemented within the core network. The measurement client generates a flow of artificial packets and transmits them to the measurement server via an eNodeB, the backhauling network, the packet gateway and the core network. The measurement server then retransmits the packets to the client, which may then calculate performance parameters indicative of the performance of the end-to-end connection between client and server.

Chan (US 9438497 B2)
Abstract: measuring packet loss, a flow of packets is identified at first and second locations in a network. The packets in the flow are counted at each of the first and second locations to provide first and second packet counts, respectively. When a trigger packet in the flow is identified at each of the first and second locations, the first and second packet counts are latched to provide latched first and second packet counts corresponding to same packets in the flow. The latched first and second packet counts are compared to measure packet loss between the first and second locations.

CHAN (US 20140119231 A1)
ABSTRACT: identifying matching packets at different locations in a network, a first plurality of packets is received at a first location in the network, and a first subset thereof is selected in accordance with a filter. A second plurality of packets is received at a second location in the network, and a second subset thereof is selected in accordance with the same filter. Each packet in the first and second subsets is parsed to extract invariant header fields from an outermost IP header inwards, until a minimal set of invariant header fields is obtained for that packet, or until it is determined that a minimal set is not obtainable for that packet. A packet signature is computed from the minimal set for each packet having a minimal set, and the packet signatures are compared to identify matching packets in the first and second subsets.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465